DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoessel et al. (US 2015/0045529).

Regarding claim 1, Stoessel discloses a hole transport material, comprising a compound having the chemical structure represented by Formula I of claim 1, wherein Z comprises a carbon atom or a silicon atom, each of X and Y independently comprises: an oxygen atom, a sulfur atom and any one or two of R1, R2, R3 and R4 are electron donors, and remaining of R1, R2, R3, and R4 other than the electron donors are hydrogen atoms (paragraphs 0008-0024).

Regarding claim 2, Stoessel further discloses wherein each of R1, R2, R3, and R4 independently is or substitutes any hydrogen atom on its corresponding benzene ring (paragraphs 0022-0025).

Regarding claim 3, Stoessel further discloses wherein each of the any one or two of R1, R2, R3, and R4 independently comprises a carbazolyl or a derivative thereof, diphenylamino or a derivative thereof, phenoxaziny or a derivative thereof, or acridiny or a derivative thereof (example 8, paragraphs 0050-0104).

Regarding claim 4, Stoessel further discloses wherein each of the any one or two of R1, R2, R3, and R4 independently comprises any one of the following groups of claim 4 (paragraphs 0022-0057)

Regarding claim 5, Stoessel discloses a method of preparing a hole transport material, the method comprising the following steps:
under a protective gas atmosphere, adding a catalyst to any one or two hydrides of R1, R2, R3, and R4 and halospiroxanthene, which are dissolved in an organic solvent to perform a coupling reaction, to obtain a compound having a chemical structure represented by Formula I of claim 5 (paragraphs 0098-0113 and 0008-0024).

Regarding claim 6, Stoessel further discloses wherein each of the any one or two of R1, R2, R3, and R4 corresponding to the hydrides independently comprises a carbazolyl or a derivative thereof, diphenylamino or a
derivative thereof, phenoxaziny] or a derivative thereof, or acridinyl or a derivative thereof (paragraphs 0098-0113 and 0050-0104).

Regarding claim 7, Stoessel further discloses wherein each of the any one or two of R1, R2, R3, and R4 corresponding to the hydrides independently comprises any one of the following groups of claim 7 (0022-0057 and 0098-0113).

Regarding claim 8, Stoessel further discloses wherein a molar ratio of the halospiroxanthene to the hydrides ranges from 1: 1 to 1: 3, and the method further comprises the following steps:
adding a first catalyst, a second catalyst, and a basic substance during the coupling reaction; and
after the coupling reaction is completed, obtaining the compound by cooling, extraction, and column chromatography (paragraphs 0098-0113).

Regarding claim 9, Stoessel further discloses wherein the first catalyst comprises a divalent palladium catalyst, the second catalyst comprises tri-tert-butylphosphine tetrafluoroborate, the basic substance comprises sodium tert-butoxide or potassium tert-butoxide, and the organic solvent comprises dehydrated and deoxygenated toluene (paragraphs 0098-0113).

Regarding claim 10, Stoessel discloses an organic light-emitting device, comprising a first electrode, a second electrode, and a functional layer disposed between the first electrode and the second electrode, and the functional layer comprises a hole transport material,
wherein the functional layer comprises: a hole injection layer disposed on the first electrode; a hole transport layer comprising the hole transport material and disposed on the hole injection layer; a light-emitting layer disposed on the hole transport layer; an electron transport layer disposed on the light-emitting layer; and original translation 39
an electron injection layer disposed on the electron transport layer;

wherein the hole transport material comprises a compound having a chemical structure represented by Formula I of claim 10 (paragraphs 0069-0074 and paragraphs 0008-0024).

Regarding claim 11, Stoessel further discloses wherein each of R1, R2, R3, and R4 independently is or substitutes any hydrogen atom on its corresponding benzene ring (paragraphs 0022-0025).

Regarding claim 12, Stoessel further discloses wherein each of the any one or two of R1, R2, R3, and R4 independently comprises a carbazolyl or a derivative thereof, diphenylamino or a derivative thereof, phenoxaziny or a derivative thereof, or acridiny or a derivative thereof (example 8, paragraphs 0050-0104).

Regarding claim 13, Stoessel further discloses wherein each of the any one or two of R1, R2, R3, and R4 independently comprises any one of the following groups of claim 4 (paragraphs 0022-0057)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        11/5/22